Hall, Justice.
Whenever a libel for divorce is pending, or where the husband and wife are living separately or are bona fide in a state of separation, although there be no action for divorce pending, the wife may institute proceedings on the equity side of the court, setting forth fully her case, and upon three days’ notice to the husband, the judge may hear the same in term or vacation, and grant such order as he might grant were it based on a pending libel for divorce, etc. Code, §§1747, 1737.
The separation was shown; indeed it was not questioned that the parties were living apart and were bona fide in a state of separation when this proceeding for alimony was filed and heard. The evidence was directly conflicting as to the causes of separation, and as to which party was to blame therefor. It was shown that the wife was in poor health, and that the husband’s income was thirty dollars or more per month. The judge, by his interlocutory decree, allowed her $4.00 per month as alimony and $25.00 counsel fees, to continue until otherwise ordered. We cannot agree with counsel for defendant, that the judge, in passing this order, used his discretion whimsically or un*81usually, in that he allowed such an excessive amount as would encourage separation between man and wife; and so believing, we do not feel authorized to interfere, and we must order the judgment affirmed.